United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 04-2771
                                ________________

Theresa E. Bartman,                       *
                                          *
             Appellant,                   *
                                          *       Appeal from the United States Tax
      v.                                  *       Court.
                                          *
Commissioner of Internal Revenue,         *
                                          *
             Appellee.                    *

                                _________________

                            Submitted: January 9, 2006
                                Filed: May 2, 2006
                               ________________

Before MELLOY, COLLOTON and GRUENDER, Circuit Judges.
                       ________________


GRUENDER, Circuit Judge.

       Theresa E. Bartman (“Bartman”) appeals an order from the United States Tax
Court finding that it was without jurisdiction to review the denial by the Internal
Revenue Service (“IRS”) of Bartman’s refund request for tax year 1997 and holding
that Bartman is time-barred from receiving a refund for tax year 1995. For the reasons
discussed below, we affirm in part and reverse in part.
I.    BACKGROUND

       Bartman and her now-former spouse timely filed a joint income tax return for
tax year 1995 reporting a $12,377 underpayment, but they did not include payment
with the return. Bartman separated from her husband in 1997 and filed a separate
federal income tax return for tax year 1997 on which she indicated that she overpaid
her tax liability by $1,922. Pursuant to Internal Revenue Code (“IRC”), 26 U.S.C. §
6402(a),1 the IRS then credited the tax year 1997 overpayment to the tax year 1995
underpayment, for which Bartman was then still jointly liable.

       In February 2001, Bartman filed an IRS Form 8857, requesting tax liability
relief pursuant to § 6015, the so-called “innocent spouse” provision, for tax years
1994, 1995 and 1996. The following month, she filed an IRS Form 1040X, amending
her return for tax year 1997 and requesting a refund of the $1,922 overpayment that
had been applied to the tax year 1995 underpayment. She made this refund request
even though there was no longer a tax year 1997 overpayment due to the IRS’s earlier
application of the $1,922 to the outstanding underpayment in tax year 1995.

       In January 2002, the IRS issued a Final Notice of Determination (“FND”)
denying Bartman’s request for relief under § 6015. Bartman appealed the FND by
filing a petition for review with the tax court. While the petition for review was
pending, the IRS Appeals Office (“IAO”) reversed the FND and granted Bartman
innocent spouse relief pursuant to § 6015(b) for tax year 1994 and equitable relief
pursuant to § 6015(f) for tax years 1995 and 1996. However, the IAO denied
Bartman’s request for a refund for tax year 1997 on the ground that the refund request
was time-barred under § 6511, which requires that a refund claim be filed by the later
of three years from the time the return was filed or two years from the time the tax was
paid. § 6511(a). Accordingly, the parties agreed that the issue on appeal to the tax


      1
       “Section” or “§” refers to the indicated section of the IRC, 26 U.S.C. § 1 et seq.
                                          -2-
court was whether the statute of limitations on refunds set forth in § 6511(a) applied
to Bartman’s tax year 1997 refund request. The tax court found that it lacked
jurisdiction to review the issue of whether Bartman was entitled to receive a refund
for tax year 1997 and held, sua sponte, that Bartman was time-barred from receiving
a refund for tax year 1995. Bartman now appeals to this Court pursuant to §
7482(a)(1).

II.   DISCUSSION

      We review de novo a tax court’s conclusion of law, including a determination
regarding its jurisdiction. Condor Int’l, Inc. v. Comm’r, 78 F.3d 1355, 1358 (9th Cir.
1996); see also Arkansas Oil & Gas, Inc. v. Comm’r, 114 F.3d 795, 798 (8th Cir.
1997).

       Congress created the United States Tax Court “to provide taxpayers with a
means of challenging assessments made by the Commissioner without first having to
pay the alleged deficiency. Without such a forum, taxpayers would have to pay the
asserted deficiency and then initiate a suit in federal district court for a refund.”
Samuels, Kramer & Co. v. Comm’r, 930 F.2d 975, 979 (2d Cir. 1991). As an Article
I court, the tax court is a court of “strictly limited jurisdiction.” Kelley v. Comm’r, 45
F.3d 348, 351 (9th Cir. 1995). A notice of deficiency issued by the IRS pursuant to
§ 6212 is the taxpayer’s jurisdictional “ticket to the Tax Court.” Bokum v. Comm’r,
992 F.2d 1136, 1139 (11th Cir. 1993) (quoting Stoecklin v. Comm’r, 865 F.2d 1221,
1224 (11th Cir. 1989)); Spector v. Comm’r, 790 F.2d 51, 52 (8th Cir. 1986) (per
curiam) (citing Laing v. United States, 423 U.S. 161, 165 n.4 (1976), and holding that
“the determination of a deficiency and the issue of a notice of deficiency is an absolute
precondition to tax court jurisdiction”). Accordingly, the IRC provides that the tax
court has jurisdiction over petitions for review from determinations regarding the
availability of § 6015 relief only where a deficiency has been asserted against the
taxpayer. § 6015(e)(1).


                                           -3-
       The IRS did not determine a deficiency against Bartman for tax year 1997.
Bartman cites Ewing v. Comm’r, 118 T.C. 494 (2002), where the tax court found that
it had jurisdiction to review a petition from a denial of a request for § 6015 relief,
despite the fact that no notice of deficiency had been issued. Since briefing and oral
argument in this case, however, the Ninth Circuit reversed the tax court and held that
the tax court has no jurisdiction under § 6015(e) to consider a petition for review
where no deficiency was determined by the IRS. Comm’r v. Ewing, 439 F.3d 1009,
1012-14 (9th Cir. 2006). We agree with the Ninth Circuit that the tax court lacks
jurisdiction under § 6015(e) unless a deficiency was asserted against the individual
petitioning for review. The language of § 6015(e)(1) is clear and unambiguous: an
individual may petition the tax court for review “[i]n the case of an individual against
whom a deficiency has been asserted and who elects to have subsection (b) and (c)
apply– . . . .” 26 U.S.C. § 6015(e)(1) (emphasis added).2 As such, we end our inquiry
into the meaning of the statute and apply its plain language. Citicasters v. McCaskill,
89 F.3d 1350, 1354-55 (8th Cir. 1996); Arkansas AFL-CIO v. FCC, 11 F.3d 1430,
1440 (8th Cir. 1993) (en banc). Applying the statute’s plain language, we hold that
the tax court had no jurisdiction to review Bartman’s petition for review of the IRS’s
denial of her tax year 1997 refund request because no deficiency had been assessed
against Bartman for tax year 1997.

      After correctly determining that it had no jurisdiction over tax year 1997, the
tax court went on to consider tax year 1995. The tax court characterized Bartman’s


      2
        The parties also addressed in their briefs the issue of whether § 6015(e)
excludes tax court jurisdiction over petitions for review involving only § 6015(f) relief
determinations, given that the plain language of § 6015(e) appears to provide for tax
court jurisdiction over petitions for review involving relief under § 6015(b) or §
6015(c), but not relief under § 6015(f). We, like the Ninth Circuit in Ewing, need not
reach this issue as jurisdiction fails on the independent ground that the IRS did not
assert a deficiency against the taxpayer.
                                           -4-
IRS Form 8857seeking § 6015 relief filed in February 2001 as her earliest request for
a refund for tax year 1995. The tax court then held that Bartman was time-barred
under § 6511 from receiving a refund for tax year 1995. However, as with tax year
1997, the IRS had not assessed a deficiency against Bartman for tax year 1995.
Therefore, the tax court likewise was without jurisdiction over the tax year 1995
refund issue under § 6015(e).

III.   CONCLUSION

       For the reasons discussed, we affirm the tax court’s finding that it did not have
jurisdiction over Bartman’s petition for review regarding tax year 1997 and vacate the
tax court’s finding that Bartman is time-barred from receiving a refund for tax year
1995 for lack of jurisdiction over the issue.

                         ____________________________




                                          -5-